UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 8, 2012 PERNIX THERAPEUTICS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Maryland 001-14494 33-0724736 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10003 Woodloch Forest Drive The Woodlands, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (832) 934-1825 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement Effective September 8, 2012, Pernix Therapeutics Holdings, Inc., a Maryland corporation (the “Company”), entered into the First Amendment to Loan Agreement (the “First Amendment”), which amended that certain Loan Agreement, effective as of September 8, 2010, by and among the Company and Pernix Therapeutics, LLC, as Borrowers, and Regions Bank, as the Lender (the “Loan Agreement”). The First Amendment extended the maturity of the Loan Agreement from September 8, 2012 to December 31, 2012. There were no other changes to the Loan Agreement. The description set forth above is qualified in its entirety by reference to the First Amendment, which is filed hereto as Exhibit 10.1 and is incorporated herein by reference. Item 2.03Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of a Registrant The information set forth under Item 1.01 of this Current Report on Form 8-K is hereby incorporated in this Item 2.03 by reference. If an event of default occurs and is continuing, on the terms and subject to the conditions set forth in the Loan Agreement, as amended, amounts outstanding under the Loan Agreement, as amended, may be accelerated and may become or be declared immediately due and payable. Item 9.01 Financial Statements and Exhibits (d)Exhibits. Exhibit Number Description First Amendment to Loan Agreement effective as of September 8, 2012 by and among Pernix Therapeutics Holdings, Inc. and Pernix Therapeutics, LLC, as Borrowers, and Regions Bank, as Lender. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PERNIX THERAPEUTICS HOLDINGS, INC. By: /s/David P. Becker David P. Becker Chief Financial Officer Date: September 12, 2012 3
